[final1stamndmnttoconifer001.jpg]
CONIFER HOLDINGS, INC. ___________________________________ FIRST AMENDMENT Dated
as of June 21, 2018 to the NOTE PURCHASE AGREEMENT Dated as of September 29,
2017 ___________________________________ RE: $30,000,000 8% Subordinated Notes
due 2032



--------------------------------------------------------------------------------



 
[final1stamndmnttoconifer002.jpg]
FIRST AMENDMENT TO THE NOTE PURCHASE AGREEMENT This First Amendment dated as of
June 21, 2018 (the or this “First Amendment”) to the Note Purchase Agreement
dated as of September 29, 2017, is between Conifer Holdings, Inc., a Michigan
corporation (the “Company”), and each of the institutions which is a signatory
to this First Amendment (collectively, the “Noteholders”). R ECITALS: A. The
Company and each of the Purchasers listed on Schedule A to the Note Purchase
Agreement (defined below) have heretofore entered into the Note Purchase
Agreement dated as of September 29, 2017 (the “Note Purchase Agreement”). The
Company has heretofore issued $30,000,000 aggregate principal amount of its 8%
Subordinated Notes due September 29, 2032 (the “Notes”) pursuant to the Note
Purchase Agreement. The Noteholders constitute the Required Holders as defined
in the Note Purchase Agreement. B. The Company and the Noteholders now desire to
amend the Note Purchase Agreement in the respects, but only in the respects,
hereinafter set forth. C. Capitalized terms used herein shall have the
respective meanings ascribed thereto in the Note Purchase Agreement unless
herein defined or the context shall otherwise require. NOW, THEREFORE, upon the
full and complete satisfaction of the conditions precedent to the effectiveness
of this First Amendment set forth in Section 3.1 hereof, and in consideration of
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Company and the Noteholders do hereby agree as follows:
SECTION 1. AMENDMENTS. Section 1.1. The following definitions set forth in
Schedule B of the Note Purchase Agreement are amended and restated in their
entireties to read as follows: “Indebtedness” means, with respect to any Person,
(a) all indebtedness for borrowed money (excluding trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices) which is evidenced by a note, bond, debenture or similar instrument,
(b) all obligations under Capital Leases, (c) all obligations in respect of
letters of credit, acceptances or similar obligations issued or created for the
account of the Company or any of its Subsidiaries as of such date, other than
insurance contracts issued by the Company or any of its Subsidiaries in the
ordinary course of business, (d) net obligations in respect of interest rate or
currency obligation swaps, hedges or similar arrangements (the amount of any
such obligation to be equal at any time to the termination value of such
agreement or arrangement giving rise to such obligation that would be payable by
such Person at such time), (e) amounts owed as deferred purchase price for the
purchase of any property or services (other than trade payables incurred in the
ordinary course of business), (f) all indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the



--------------------------------------------------------------------------------



 
[final1stamndmnttoconifer003.jpg]
indebtedness secured thereby has been assumed, (g) all liabilities of Company or
any Subsidiary under any securitization, any so-called “synthetic lease” or “tax
ownership operating lease” or any other off balance sheet transaction which is
the functional equivalent of or takes the place of borrowing but which does not
constitute a liability on a balance sheet of such Person, based on the
outstanding amount of such liability if it had been structured as a financing on
the balance sheet of such Person, (h) all obligations of such Person to
purchase, redeem, retire, void or otherwise make any payment in respect of any
mandatorily redeemable capital stock, and (i) obligations to guarantee any of
the foregoing obligations on behalf of any Person other than the Company and its
Subsidiaries; provided that standard trust accounts, deposit requirements or
obligations of regulatory agencies and any collateral requirements or
obligations of other insurance business partners in the normal course of
business shall not constitute Indebtedness. “Insurance Subsidiary” means any
Subsidiary of the Company, the ability of which to pay dividends is regulated by
an Insurance Regulatory Authority or that is otherwise required to be regulated
thereby in accordance with the applicable insurance rules and regulations of its
state of domicile. “Permitted Liens” means, with respect to any Person, (A) to
the extent incurred in the normal course of business (i) rights of third parties
with respect to standard trust accounts, (ii) deposit requirements or similar
obligations of regulatory agencies, and (iii) any collateral requirements or
obligations of other insurance business partners including the Federal Home Loan
Bank of Indiana relating to loans issued to the Insurance Subsidiaries, (B)
Liens securing Indebtedness permitted in Section 10.2(b), Section 10.2(c) or
Section 10.2(e), (C) Liens for taxes, fees, assessments or other governmental
charges which are not past due or remain payable without penalty or which are
disputed in good faith and in appropriate proceedings, and for which the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary, (D) mechanics’,
materialmen’s, banker’s, carriers’, warehousemen’s and similar liens and
encumbrances arising in the ordinary course of business and securing obligations
of such Person that are not overdue for a period of more than sixty (60) days or
are disputed in good faith by appropriate proceedings, provided that in the case
of any such dispute (i) any proceedings commenced for the enforcement of such
liens and encumbrances shall have been duly suspended and (ii) such provision
for the payment of such liens and encumbrances has been made in accordance with
GAAP on the books of such Person, (E) liens arising in connection with worker’s
compensation, unemployment insurance, old age pensions and social security
benefits and similar statutory obligations which are not overdue or are disputed
in good faith by appropriate proceedings, provided that in the case of any such
dispute (i) any proceedings commenced for the enforcement of such liens shall
have been duly suspended and (ii) such provision for the payment of such liens
has been made in accordance with GAAP on the books of such Person, (F)(i) liens
incurred in the ordinary course of business to secure the performance of
statutory obligations arising in connection with progress payments or advance
payments due under contracts with the United States government or any agency
thereof entered into in the ordinary course of business and (ii) liens incurred
or deposits made in the ordinary course of business to secure the performance of
statutory obligations, bids, leases, fee and expense arrangements with trustees
and fiscal agents and other similar obligations (exclusive of obligations
incurred in connection with the borrowing of money, any lease-purchase
arrangements or the payment of the deferred purchase price of property),
provided that full provision for the payment of all such 2



--------------------------------------------------------------------------------



 
[final1stamndmnttoconifer004.jpg]
obligations set forth in clauses (i) and (ii) has been made in accordance with
GAAP on the books of such Person, (G) minor survey exceptions or minor
encumbrances, easements or reservations, or rights of others for rights-of-way,
utilities and other similar purposes, or zoning or other restrictions as to the
use of real properties, which to not materially interfere with the business of
such Person, (H) liens in respect of judgments that do not constitute an Event
of Default under clause (i) of Section 12 and (I) other Liens incurred in the
ordinary course or which are not material in amount or nature and which do not
secure Indebtedness. “Tangible Net Worth” means as of any date Net Worth less
the Intangible Assets of the Company and its consolidated Subsidiaries,
excluding the cumulative impact to Tangible Net Worth from changes in net
unrealized gains or losses from investments since December 31, 2017, and plus
the amount of liabilities recorded on the balance sheet attributable to deferred
gains from the Adverse Development Cover, all determined as of such date. For
purposes of this Agreement, “Intangible Assets” means the amount (to the extent
reflected in determining such Net Worth) of goodwill, patents, trademarks,
service marks, trade names, customer lists, renewal rights, copyrights,
organization, and research and/or development expenses. For purposes of this
definition, net unrealized gains or losses shall have the meaning as applied in
GAAP without giving effect to the Financial Accounting Standards Board’s
Accounting Standards Update No. 2016-01, Financial Instruments (Topic 825):
Recognition and Measurement of Financial Assets and Financial Liabilities.
Section 1.2. The following shall be added as new definitions in alphabetical
order to Schedule B of the Note Purchase Agreement: “Adverse Development Cover”
means the Swiss Re Adverse Development Cover as described in the document “ADC
Binding Quote Conifer 2017 08 31.” “Hedging Contract” means any foreign exchange
contract, currency swap agreement, futures contract, commodities hedge
agreement, interest rate protection agreement, interest rate future agreement,
interest rate swap agreement, interest rate cap agreement, interest rate collar
agreement, option agreement or any other similar hedging agreement or
arrangement entered into by a Person in the ordinary course of business. “Senior
Loan Agreement” means that certain Credit Agreement dated as of June 21, 2018,
between the Company and The Huntington National Bank, as the same may be amended
or modified from time to time. Section 1.3. Section 10.2 of the Note Purchase
Agreement is amended and restated in its entirety to read as follows: 10.2
Indebtedness. The Company will not, and will not permit its Subsidiaries to,
become or remain obligated for any Indebtedness, except: (a) Indebtedness to
each holder of a Note; 3



--------------------------------------------------------------------------------



 
[final1stamndmnttoconifer005.jpg]
(b) Indebtedness of the Company under Capital Leases for office machinery in
existence as of the Closing Date not to exceed in the aggregate $100,000; (c)
Indebtedness of the Company arising under the Senior Loan Agreement or any
replacement or refinancing thereof in a principal amount not to exceed
$10,000,000 in the aggregate; (d) Indebtedness existing as of the Closing Date
and listed on Schedule 10.2; (e) Indebtedness (including purchase money
indebtedness) incurred in connection with the acquisition, construction or
improvement of fixed or capital assets (whether pursuant to a loan or a Capital
Lease) in an aggregate amount not exceeding $1,000,000 during any single fiscal
year of the Company and $3,000,000 in the aggregate during the term of this
Agreement at any time outstanding, and any renewals or refinancing of such
Indebtedness, on substantially the same terms or terms that are not more
burdensome on the Company as in effect on the date of incurrence of such
Indebtedness and otherwise in compliance with this Agreement, provided that no
Default or Event of Default has occurred and is continuing, both before and
after giving effect to the incurrence, renewal or refinancing thereof; provided,
further, that the principal amount of such renewed or refinanced Indebtedness
shall not exceed the principal amount of the Indebtedness so renewed or
refinanced and shall in no event exceed the caps set forth above: (f)
Indebtedness in respect of Hedging Contracts authorized as required under
Section 8.9 of the Senior Loan Agreement and Hedging Contracts entered into in
the ordinary course of business related loans from the Federal Home Loan Bank of
Indiana for interest rate management and not for speculative purposes. (g)
Guaranty Obligations to the extent permitted under Section 10.7; (h)
Indebtedness incurred in the ordinary course of business with respect to surety
and appeal bonds, performance and return-of-money bonds and other similar
obligations or to or for the benefit of any Person providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, all in the ordinary course of business in
accordance with customary industry practices, in amounts and for the purposes
customary in the Company’s industry; (i) additional unsecured Indebtedness of
the Company and its Subsidiaries not otherwise described above, not in excess of
$1,500,000 in aggregate principal amount at any one time outstanding, provided
that no Default or Event of Default shall have occurred and be continuing at the
time of incurring such Indebtedness or shall result from the incurrence of such
Indebtedness; and (j) Loans from the Federal Home Loan Bank of Indiana issued or
created for the account of the Insurance Subsidiaries. 4



--------------------------------------------------------------------------------



 
[final1stamndmnttoconifer006.jpg]
Section 1.4. Section 10.7 of the Note Purchase Agreement is amended and restated
in its entirety to read as follows: 10.7 Restriction on Guarantees. The Company
will not, and will not permit its Subsidiaries to, enter into any Guaranty of
any Indebtedness of any other Person, except (i) by endorsement for deposit in
the ordinary course of business, (ii) guarantees of Indebtedness otherwise
permitted pursuant to Section 10.2, (iii) any guarantees required by regulatory
authorities and (iv) guarantees of Indebtedness of other Persons (including
joint ventures) to the extent such indebtedness is permitted hereunder and under
the Senior Loan Agreement and such guarantees constitute investments permitted
under Section 9.10 of the Senior Loan Agreement. Section 1.5. Section 11.1 of
the Note Purchase Agreement is amended and restated in its entirety to read as
follows: 11.1 Tangible Net Worth. Maintain as of the end of each fiscal quarter
of the Company a Tangible Net Worth of not less than $45,000,000 as of June 30,
2018 and each fiscal quarter thereafter. Section 1.6. The section heading of
Section 11.6 of the Note Purchase Agreement is amended and restated in its
entirety to read as follows: “Consolidated Debt to Capital.” Section 1.7.
Section 11.6 of the Note Purchase Agreement is amended and restated in its
entirety to read as follows: Commencing with the fiscal quarter ending June 30,
2018, not permit the ratio of the total Consolidated Indebtedness (excluding
from the calculation of Consolidated Indebtedness any loans from the Federal
Home Loan Bank of Indiana the proceeds of which were used solely to make
investments as permitted under Section 9.10(a) of the Senior Loan Agreement and
Indebtedness under Hedging Contracts related to such Indebtedness) to the Total
Capital to exceed 0.45 to 1.00. For purposes of the foregoing calculation,
solely with respect to any revolving credit facility of the Company permitted to
be incurred hereunder, only amounts drawn or otherwise outstanding thereunder
shall be considered Indebtedness. SECTION 2. REPRESENTATIONS AND WARRANTIES OF
THE COMPANY. Section 2.1. To induce the Noteholders to execute and deliver this
First Amendment (which representations shall survive the execution and delivery
of this First Amendment), the Company represents and warrants to the Noteholders
that: (a) this First Amendment has been duly authorized, executed and delivered
by the Company and this First Amendment constitutes the legal, valid and binding
obligation, contract and agreement of the Company enforceable against the
Company in accordance with its terms, except as enforcement may be limited by
bankruptcy, 5



--------------------------------------------------------------------------------



 
[final1stamndmnttoconifer007.jpg]
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally; (b) the execution, delivery
and performance by the Company of this First Amendment (i) have been duly
authorized by all requisite corporate action and, if required, shareholder
action and (ii) do not require the consent or approval of any governmental or
regulatory body or agency; and (c) as of the date hereof and after giving effect
to this First Amendment, no Default or Event of Default has occurred which is
continuing. SECTION 3. CONDITIONS TO EFFECTIVENESS OF THIS FIRST AMENDMENT.
Section 3.1. This First Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied: (a) executed counterparts of this First Amendment, duly executed
by the Company and the holders of at least 50% of the outstanding principal of
the Notes, shall have been delivered to the holders of Notes; (b) the holders of
Notes shall have received evidence satisfactory to them that the Company has
entered into the Senior Loan Agreement; and (c) the recitals set forth above and
the representations and warranties of the Company set forth in Section 2 hereof
are true and correct on and with respect to the date hereof; and (d) the
Noteholders shall have been reimbursed for all reasonable and documented
expenses incurred relating to this First Amendment. Upon receipt of all of the
foregoing, this First Amendment shall become effective. SECTION 4.
MISCELLANEOUS. Section 4.1. This First Amendment shall be construed in
connection with and as part of the Note Purchase Agreement, and except as
modified and expressly amended by this First Amendment, all terms, conditions
and covenants contained in the Note Purchase Agreement and the Notes are hereby
ratified and shall be and remain in full force and effect. Section 4.2. Any and
all notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this First Amendment may refer to the Note
Purchase Agreement without making specific reference to this First Amendment but
nevertheless all such references shall include this First Amendment unless the
context otherwise requires. 6



--------------------------------------------------------------------------------



 
[final1stamndmnttoconifer008.jpg]
Section 4.3. The descriptive headings of the various Sections or parts of this
First Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof. Section 4.4. This First Amendment
shall be governed by and construed in accordance with New York law, excluding
choice-of-law principles of the law of such State that would permit the
application of the laws of a jurisdiction other than such State. Section 4.5.
The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this First Amendment may be executed in
any number of counterparts, each executed counterpart constituting an original,
but all together only one agreement. [Signature Pages to Follow] 7



--------------------------------------------------------------------------------



 
[final1stamndmnttoconifer009.jpg]




--------------------------------------------------------------------------------



 
[final1stamndmnttoconifer010.jpg]
Accepted and agreed to on the date first written above: ELANUS CAPITAL
INVESTMENTS MASTER SP SERIES 3 By ____________________________________ Matthew
Moniot Its: Sole Director [Signature Page to First Amendment]



--------------------------------------------------------------------------------



 